Dear Secretary Carnahan:
This office received your letter of April 6, 2006, submitting to us a summary statement prepared under Section 116.334, RSMo, for an initiative petition submitted by Steven L. Reed to amend Section 36(a) of Article IV of the Constitution of Missouri relating to economic development (technology parks). The proposed summary statement is as follows:
  Shall the Missouri Constitution be amended to impose for a period of one year a state sales/use tax of one tenth of one percent to provide additional money for the State Economic Development Department to be used solely for the promotion and development of one or more "Technology Parks" in Missouri, subject to the provisions of and to be collected as provided in the "Sales Tax Law" and the "Compensating Use Tax Law" and subject to the rules and regulations promulgated in connection therewith?
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement. Because our review of the statement is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the resolution, nor as the expression of any view regarding the objectives of its proponents.
Very truly yours,
  JEREMIAH W. (JAY) NIXON Attorney General